NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-3862
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                    DAMON AGURS,
                                           Appellant
                                     ____________

                       On Appeal from United States District Court
                        for the Western District of Pennsylvania
                           (W.D. Pa. No. 2-12-cr-00100-001)
                        District Judge: Honorable Cathy Bissoon
                                      ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 15, 2015

             Before: FISHER, CHAGARES and JORDAN, Circuit Judges.

                                 (Filed: October 6, 2015)
                                      ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Damon Agurs appeals his conviction in the United States District Court for the

Western District of Pennsylvania. He argues the District Court erred by (A) denying his

motion to withdraw his guilty plea and (B) denying his pretrial motions to suppress

evidence obtained from Title III intercepts and a warranted search and for Franks

hearings. We will affirm.

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of the case. Therefore, we will set forth only those facts that are necessary to

our analysis.

       During an investigation into heroin trafficking in western Pennsylvania, the

Federal Bureau of Investigation obtained a Title III warrant to tap a cell phone believed

to be used by Agurs. Subsequently, a surveillance team stopped Agurs for a traffic

violation, confiscated 500 stamp bags of heroin from his back pocket, and took him into

custody. Shortly after his arrest, police obtained a warrant to search Agurs’s person, car,

and house, and the person and car of Juan Gordon, from whom police believed Agurs

purchased heroin. Officers found in the house a digital scale, a bag containing drug

paraphernalia, and letters and bills indicating Agurs resided there. Gordon had $2,811 in

cash on his person.

       A grand jury indicted Agurs for conspiracy and possession with intent to distribute

heroin. Agurs requested a pre-plea presentence investigation report, which concluded that

                                              2
he was a career offender under § 4B1.1 of the Sentencing Guidelines and faced a

guideline range of 262 to 327 months’ imprisonment if convicted.

       Agurs moved to suppress the Title III evidence and joined Gordon’s motion to

suppress evidence obtained through the warranted search. Both motions requested Franks

hearings. The District Court held a hearing and denied the motions. Once other pretrial

motions were disposed of, Agurs and the government entered into a Rule 11(c)(1)(C) plea

agreement with a stipulated sentence of 120 months’ imprisonment. The plea agreement

contained a waiver of appellate rights with limited exceptions. After the change of plea

hearing but before sentencing, Agurs moved to withdraw his guilty plea because he

became aware of a decision under which, he argued, the career offender guideline should

not apply to him. The District Court denied the motion after a hearing. Over Agurs’s

objection, the District Court determined that the career offender guideline applied and the

final advisory guideline range was a term of imprisonment of 151 to 188 months. The

District Court sentenced him to the stipulated 120 months, which it described as a

downward variance.

                                            II.

       The District Court had jurisdiction over this criminal action under 18 U.S.C.

§ 3231. We have jurisdiction under 28 U.S.C. § 1291.




                                             3
                                             III.

                                              A.

       Agurs argues that the District Court erred in denying his motion to withdraw his

guilty plea because he was unaware of King v. United States,1 which he contends

provides a “strong argument” he is not career offender under the Sentencing Guidelines.2

According to Agurs, had he known he had a basis to challenge his career offender

designation, he would not have agreed to plead guilty. Challenging the validity of his

guilty plea is barred by the appellate waiver in the plea agreement, and we will not

review this issue unless the waiver is not knowing or voluntary or would work a

miscarriage of justice.3 Agurs argues that his lack of awareness of the King decision

renders his plea not knowing and voluntary and provides an exception to his appellate

waiver. We disagree.

       The District Court conducted a thorough colloquy at the change of plea hearing,

and Agurs affirmed that he understood his plea agreement, the maximum penalties

applicable to the offense, and the waiver of his right to appeal the validity of his guilty

plea. The District Court discussed with Agurs the advisory nature of the Sentencing

Guidelines, and the fact that the applicable guideline range could only be determined

after the completion of a presentence investigation report. Other than the contents of the


       1
         595 F.3d 844 (8th Cir. 2010).
       2
         Agurs’s Br. 12.
       3
         United States v. Wilson, 429 F.3d 455, 458 (3d Cir. 2005).
                                             4
plea agreement, Agurs disclaimed that anyone had made any prediction or promise about

what his actual sentence would be. Even if Agurs’s reading of the King decision is

correct—and we note that the District Court found he was a career offender

notwithstanding King—Agurs’s misunderstanding about how the Sentencing Guidelines

would apply to him did not render his plea unknowing or involuntary, even if the

misunderstanding was caused by counsel’s mistake.4 Agurs’s guilty plea was not

unknowing or involuntary and enforcing the appellate waiver does not constitute a

miscarriage of justice.5 Thus, we will enforce the appellate waiver with respect to

reviewing Agurs’s motion to withdraw his guilty plea and affirm the District Court’s

denial of that motion.6




       4
         United States v. Ramirez-Hernandez, 449 F.3d 824, 826 (8th Cir. 2006) (“A
defendant may not withdraw a plea … merely because he misunderstands how the
sentencing guidelines will apply to his case.”); see United States ex rel. Scott v. Mancusi,
429 F.2d 104, 108 (2d Cir. 1970) (“An erroneous sentence estimate by defense counsel
does not render a plea involuntary.” (internal quotation marks omitted)).
       5
         Agurs notes that a defendant is entitled to effective representation during the plea
bargaining process. To the extent Agurs wishes to raise a claim of ineffective assistance
of counsel, he may do so in a collateral proceeding. See Massaro v. United States, 538
U.S. 500, 504 (2003).
       6
         Assuming without deciding that Johnson v. United States, 135 S. Ct. 2551
(2015), invalidates the residual clause of the career offender enhancement, Agurs’s
appellate waiver did not preserve his right to challenge his career offender enhancement.
An intervening change in law does not render the appellate waiver unknowing or
involuntary. United States v. Lockett, 406 F.3d 207, 213 (3d Cir. 2005) (“The Supreme
Court has explained that where subsequent developments in the law expand a right that a
defendant has waived in a plea agreement, that change does not make the plea
involuntary or unknowing or otherwise undo its binding nature.”).
                                              5
                                             B.

       The appellate waiver in Agurs’s plea agreement specifically carved out his right to

appeal the denial of the motions to suppress and for Franks hearings, and we now

consider those issues. In reviewing a probable-cause determination, courts consider

whether the issuing authority “had a substantial basis for concluding a search would

uncover evidence of wrongdoing.”7 “Reviewing courts must defer to determinations of

probable cause made by the judicial officer who issued the warrant if, based on the whole

affidavit, there is a reasonable common sense likelihood that the search will uncover

evidence of criminal acts.”8 We review the District Court’s findings of fact for clear error

and exercise plenary review over its legal conclusions.9

       A search warrant based upon an affidavit intentionally or recklessly including a

material false statement or omitting material information violates the Fourth

Amendment.10 Evidence obtained under the authority of an invalid search warrant must

be suppressed.11 In Franks v. Delaware, the Supreme Court held that, under certain

circumstances, a defendant is entitled to a hearing to challenge the truthfulness of

statements made in a search-warrant affidavit.12 To obtain a Franks hearing, a defendant

must “(1) make a substantial preliminary showing that the affiant knowingly or recklessly

       7
         United States v. Deaner, 1 F.3d 192, 196 (3d Cir. 1993).
       8
         Id.
       9
         United States v. Tracey, 597 F.3d 140, 146 (3d Cir. 2010).
       10
          United States v. Pavulak, 700 F.3d 651, 665 (3d Cir. 2012).
       11
          United States v. Yusuf, 461 F.3d 374, 389 (3d Cir. 2006).
       12
          438 U.S. 154, 171–72 (1978).
                                             6
included a false statement in or omitted facts from the affidavit, and (2) demonstrate that

the false statement or omitted facts are necessary to the finding of probable cause.”13

                                             1.

       Agurs argues that the affidavit for the Title III warrant contained conclusory and

speculative statements, included a material misrepresentation, and did not adequately

explain why other investigative methods were insufficient. Agurs claims that the

intercepted conversations reported in the affidavit did not directly discuss heroin and that

references to his house, his parking lot, and his associates do not mean that he was

involved in any meetings or drug transactions. But it would be highly unusual for

conspirators to discuss drugs by their proper names rather than coded or oblique

references, and an investigating agent’s interpretations of coded conversations can

support a finding of probable cause.14 Reviewing the affidavit as a whole, we find a

substantial basis supporting the finding of probable cause.

       An earlier Title III warrant application, which was incorporated by reference into

the challenged warrant affidavit, misattributed an intercepted conversation to Agurs. The

government admits the error, but Agurs cannot establish that the misattribution was

necessary to the finding of probable cause. The District Court correctly determined that


       13
         Pavulak, 700 F.3d at 665 (internal quotation marks omitted).
       14
         See United States v. Whitner, 219 F.3d 289, 296 (3d Cir. 2000) (“The issuing
judge … may give considerable weight to the conclusions of experienced law
enforcement officers regarding where evidence of a crime is likely to be found . . . .”
(quoting United States v. Caicedo, 85 F.3d 1184, 1192 (6th Cir. 1996))).
                                            7
ample evidence outside of the misattributed call demonstrated probable cause, and denial

of the request for a Franks hearing was not erroneous.15

       Finally, the affidavit sufficiently explained the need for Title III interceptions.

                                              2.

       Agurs also challenges the warrant to search the vehicles and bodies of Agurs and

Gordon and Agurs’s residence. The affidavit states that information was provided by a

confidential source, but the identity of the confidential source was a law enforcement

officer and not a third party. According to Agurs, this is a material misrepresentation.

Supplying the omitted information—that the confidential source was a law enforcement

officer and the information was derived from Title III intercepts—we conclude that, to

the extent it was a misrepresentation, it was not material. If anything, this additional

information would have strengthened the affidavit. The District Court did not err in

denying this motion to suppress and request for a Franks hearing.

                                                   IV.

       For the reasons above, we will affirm the judgment of the District Court.




       15
          This Court has not yet identified the standard of review for a district court’s
denial of a motion for a Franks hearing, and it is not necessary to do so here because
even under de novo review, denial of the motion for a Franks hearing was correct. See
Pavulak, 700 F.3d at 665.
                                              8